Case 1:19-cr-00074-SPW Document 32 Filed 07/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION (LED
woe 20
istrict COUF
UNITED STATES OF AMERICA, ore tor manen
CR 19-74-BLG-SPW®
Plaintiff,
vs. NOTICE RE MOTION TO
SUPPRESS AND REQUEST
ALAN CHRISTOPHER WILLIAMS, FOR FRANKS HEARING
Defendant.

 

 

The Court provides this notice in anticipation of the hearing on Defendant’s
Motion to Suppress and Request for Franks Hearing (Doc. 20), set for Friday, July
24, 2020 at 1:00 p.m. in the Snowy Mountains Courtroom at the James F. Battin
Courthouse, Billings, Montana.

In the interest of preserving judicial resources, the Court asks the parties to
restrict their arguments and presentation of evidence to the issues raised in
Defendant’s request for a Franks Hearing only. Further argument on Defendant’s
suppression motion based on lack of probable cause in the search warrant affidavit
is unnecessary because the Court’s review of the matter is limited to the four
comers of the document itself. Crow v. County of San Diego, 608 F.3d 406, 434
(9th Cir. 2010). As the subject affidavit has already been submitted to the record

and the issue briefed by both parties, further argument would prove redundant.
Case 1:19-cr-00074-SPW Document 32 Filed 07/22/20 Page 2 of 2

The clerk is directed to notify counsel of the entry of this Order.
ad
DATED this .2.2 “day of July, 2020.

teceow CALL.
SUSAN P. WATTERS
United States District Judge

 
